NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        APR 9 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

PATRICK L. DARDEN,                                No.    19-35696

                 Plaintiff-Appellant,             D.C. No. 3:18-cv-05756-RSM

  v.
                                                  MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                 Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Western District of Washington
                 Ricardo S. Martinez, Chief District Judge, Presiding

                              Submitted March 4, 2021**
                               San Francisco, California

Before: BALDOCK,*** WARDLAW, and BERZON, Circuit Judges.

        Patrick L. Darden, a former truck driver, appeals the district court’s order

upholding the Social Security Administration’s denial of disability benefits. We


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Bobby R. Baldock, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.

Panel
have jurisdiction under 28 U.S.C. § 1291. Because the decision of the

administrative law judge (“ALJ”) is supported by substantial evidence and does not

include legal error, we affirm. See, e.g., Carillo-Yeras v. Astrue, 671 F.3d 731,

734 (9th Cir. 2011).

      1.     The ALJ did not err when he gave no, little, or only partial weight to

the opinions of several treating and examining doctors in assessing Darden’s

residual functional capacity (“RFC”). Because the record contained conflicting

medical opinions, the ALJ was required to provide “specific and legitimate”

reasons supported by substantial evidence for discounting these opinions. Revels v.

Berryhill, 874 F.3d 648, 654 (9th Cir. 2017) (quoting Bayliss v. Barnhart, 427 F.3d

1211, 1216 (9th Cir. 2005)). The ALJ met this burden as to each of the medical

opinions.

      a.     The ALJ did not err by giving little weight to the opinion of Darden’s

primary care physician, Dr. Cooke. The ALJ discounted Dr. Cooke’s opinion

because it was inconsistent with Darden’s own account of his daily living

activities, his history of conservative treatment, and Dr. Cooke’s own notes.

Inconsistency between the opinion of a treating physician and self-reported daily

activities or the physician’s own records is a specific and legitimate reason for

discounting a treating source opinion. See 20 C.F.R. § 404.1527(b)(4); Ford v.

Saul, 950 F.3d 1141, 1155 (9th Cir. 2020) (“A conflict between a treating


                                          2
physician’s opinion and a claimant’s activity level is a specific and legitimate

reason for rejecting the opinion.”); Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th

Cir. 2008) (holding that “incongruity” between a doctor’s opinion and his own

medical records is a specific and legitimate reason for rejecting that opinion). The

record shows that Darden performed daily activities such as washing dishes,

frequently going outside, driving for up to an hour, and sitting for extended

periods; received no specialist treatment for back pain1; and experienced only

“mild pain” after using a Medrol dosepack. The ALJ also properly discounted Dr.

Cooke’s opinion for being vague. See, e.g., Morgan v. Comm’r of Soc. Sec.

Admin., 169 F.3d 595, 601 (9th Cir. 1999).

      b.     The ALJ did not err by giving little weight to the opinion of

consultative examiner Dr. Schneider because the opinion did not provide “specific

functional limitations” that could be incorporated into the RFC assessment. Lack

of specificity regarding functional limitations is a specific and legitimate reason to

discount an opinion. See Ford, 950 F.3d at 1156.

      c.     The ALJ did not err by giving only some weight to the opinion of

consultative examiner Dr. Patterson. The ALJ discounted the opinion because it


      1
         Darden argues that the ALJ erred by failing to consider that Darden could
not afford further treatment for his back pain. However, Darden did not testify that
the cost of medication or seeing a specialist prevented him from pursuing treatment
for his back pain. Rather, he indicated that Dr. Cooke never referred him to a
specialist.

                                          3
“appear[ed] to be based primarily on the claimant’s subjective reports rather than

the finding of his mental status examination” and was inconsistent with Dr.

Patterson’s own records. Because psychiatric evaluations always rely in part on

self-reports, “the rule allowing an ALJ to reject opinions based on self-reports does

not apply in the same manner to opinions regarding mental illness.” Buck v.

Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017). However, the ALJ here did not

reject Dr. Patterson’s opinion because it was based on a self-report, but instead

reasonably observed that the objective findings on the mental status examination

performed by Dr. Patterson contradicted the limitations in his opinion.

      d.     The ALJ did not err by giving little weight to the opinions of state

examiners Dr. Kraft and Dr. Haney. Dr. Kraft and Dr. Haney were non-examining

doctors. The ALJ could thus reject their opinions “by reference to specific

evidence in the medical record.” Sousa v. Callahan, 143 F.3d 1240, 1244 (9th Cir.

1998). The ALJ concluded that the limitations indicated in those opinions were

inconsistent with “the overall lack of mental health treatment sought by the

claimant.” Darden argues that the ALJ erred by failing to account for his inability

to afford additional treatment. However, while Darden testified that he did not

seek mental health treatment because “initially there was going to be out of

pocket” costs, he never stated that those costs were prohibitive, and he agreed that

he chose not to prioritize mental health treatment.


                                          4
      2.     The ALJ did not err by discounting Darden’s testimony about the

extent of his limitations. An ALJ must provide “specific, clear and convincing

reasons” for rejecting a claimant’s testimony about the severity of his symptoms.

Garrison v. Colvin, 759 F.3d 995, 1014–15 (9th Cir. 2014) (quoting Smolen v.

Chater, 80 F.3d 1273, 1281 (9th Cir. 1996)). The ALJ here gave three: Darden’s

testimony was internally inconsistent; Darden’s testimony conflicted with his

activities of daily living; and Darden’s testimony conflicted with his history of

conservative treatment. Although the ALJ’s conclusion that Darden’s daily

activities were consistent with sedentary work lacks evidentiary support because

none of Darden’s stated activities require lifting 10 pounds, see C.F.R. §

404.1567(a); Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007), the ALJ provided

other reasons that are supported by substantial evidence and sufficient to discount

Darden’s testimony.

      “[I]nconsistencies in testimony” are a permissible reason to discount a

claimant’s testimony. Orn, 495 F.3d at 636. Here, Darden was inconsistent about

whether he would be able to attend school for the equivalent of a 40-hour work

week. An ALJ may also discount a claimant’s testimony when the record shows

the claimant “responded favorably to conservative treatment” or failed to seek

aggressive treatment in a manner that undermines his claims. Tommasetti, 533

F.3d at 1039–40. The record here shows Darden received notably conservative


                                          5
treatment for both his mental and physical health disabilities. He never saw a

specialist or had injections or physical therapy for his back pain. He never sought

specialized mental health treatment and responded well to conservative ADD

medication prescribed by Dr. Cooke.

      3.     The ALJ did not err by discounting the lay testimony of Darden’s

mother. An ALJ may discount lay testimony for any germane reason. Diedrich v.

Berryhill, 874 F.3d 634, 640 (9th Cir. 2017). Here, the ALJ found the testimony of

Darden’s mother inconsistent with the totality of the evidence in the record and

specifically with the findings of Dr. Leinenbach and Dr. Patterson. These germane

reasons are supported by substantial evidence.

      AFFIRMED.




                                         6